Citation Nr: 1505227	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 2002, for the award of service connection for coronary artery disease.

2.  Entitlement to higher initial ratings for coronary artery disease, rated as 10 percent effective February 27, 2002; 30 percent effective February 7, 2003; and 100 percent effective July 21, 2010, to include on the basis of a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for coronary artery disease and assigned initial ratings of 10 percent, effective February 27, 2002, and 100 percent effective July 21, 2010.  Thereafter, a March 2011 rating decision awarded a 30 percent rating for such disability effective February 7, 2003.  

The Board notes that the issues on appeal were previously characterized as entitlement to an effective date prior to February 27, 2002, for the award of service connection for coronary artery disease and entitlement to an effective date prior to July 21, 2010, for a 100 percent rating for such disability.  However, upon a review of the record, to include the Veteran's arguments, the Board has recharacterized the latter claim as entitlement to higher initial ratings for coronary artery disease and will consider the propriety of the assigned ratings for each portion of the appeal period.

In June 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is of record.  At the time of such hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 Board hearing transcript and VA treatment records dated from June 2009 to August 2012, which were considered by the AOJ in the June 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The issue of entitlement to higher initial ratings for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  The earliest medical evidence confirming the presence of ischemic heart disease, diagnosed as myocardial infarction, is dated in March 1998.

3.  VA received the Veteran's original claim for compensation benefits in the form of a claim for service connection for posttraumatic stress disorder (PTSD) on February 27, 2002.

4.  In connection with the Veteran's February 27, 2002, claim for PTSD, evidence demonstrating a current diagnosis of ischemic heart disease, diagnosed as coronary artery disease, was received.

5.  VA received the Veteran's original claim for service connection for coronary artery disease on September 17, 2002, which was denied in a final November 2002 rating decision.

6.  VA received the Veteran's application to reopen his claim of entitlement to service connection for coronary artery disease on March 25, 2010.

7.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.
 

CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 2002, for the award of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2010 and December 2010 letters, sent prior to the February 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Following the award of service connection for coronary artery disease in the February 2011 rating decision, the Veteran appealed with respect to the propriety of the assigned effective date of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for coronary artery disease was granted and an effective date was assigned in the February 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the assigned effective date of service connection, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of service connection.  Specifically, the record in this case includes service treatment records and post-service private and VA clinical evidence, as well as VA examination reports.  The Board parenthetically notes that the Social Security Administration (SSA) informed the AOJ that the Veteran's records had been destroyed.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to an earlier effective date for the award of service connection for coronary artery disease and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  Furthermore, as the Veteran's arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's arguments as to why he believes he is entitled to an effective date prior to February 27, 2002, for the award of service connection for coronary artery disease was obtained.  In this regard, the undersigned solicited testimony regarding the earliest date the Veteran was diagnosed with such disease and when he first filed a claim for service connection.  The undersigned further advised the Veteran of the basis for the assignment of the February 27, 2002, effective date.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the testimony did not reveal any additional, outstanding evidence that is necessary to decide the case.  Rather, as indicated previously, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

By way of background, the Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  While he contends that he was initially diagnosed with ischemic heart disease in 1995 or 1996, the earliest medical evidence confirming the presence of such disease, diagnosed as myocardial infarction, is dated in March 1998.

VA received the Veteran's original claim for compensation benefits in the form of a claim for service connection for PTSD on February 27, 2002.  In connection with such claim for PTSD, evidence demonstrating a current diagnosis of ischemic heart disease, diagnosed as coronary artery disease, was received.  Thereafter, VA received the Veteran's original claim for service connection for coronary artery disease on September 17, 2002, which was denied in a final November 2002 rating decision.  In this regard, the Board notes that the Veteran entered a notice of disagreement with such denial in January 2003.  A statement of the case was issued in February 2003 and a supplemental statement of the case was issued in May 2003.  However, the Veteran did not enter a timely substantive appeal as to such issue.  Rather, he limited his July 2003 substantive appeal to other issues.  Therefore, the November 2002 rating decision that denied service connection for coronary artery disease is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002) [(2014)].

Thereafter, VA received the Veteran's application to reopen his claim of entitlement to service connection for coronary artery disease on March 25, 2010.  While such claim was pending, ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.  Therefore, in the February 2011 rating decision on appeal, the AOJ granted service connection for coronary artery disease effective February 27, 2002, as such was the date he filed his claim for PTSD and evidence showing coronary artery disease was received as part of the development. 

The Veteran contends that an effective date prior to February 27, 2002, is warranted for the award of service connection for coronary artery disease on the basis that he was diagnosed with ischemic heart disease in 1995 or 1996 and filed a claim for service connection for such disability prior to February 2002. 

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
§ 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or the Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply in the Veteran's case as he has already been assigned an effective date prior to the date of the liberalizing law at issue. 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2). 

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to February 27, 2002, for the award of service connection for coronary artery disease.

In this regard, the Veteran was not denied compensation for coronary artery disease (or any other heart disorder, including ischemic heart disease) between September 25, 1985, and May 3, 1989.  Rather, the record demonstrates that the February 27, 2002, claim for service connection for PTSD was the Veteran's first claim for compensation benefits.  In this regard, the Board acknowledges the Veteran's argument that he submitted a claim prior to such date as well as the evidence he supplied purporting to demonstrate the submission of such earlier claim.  

Specifically, the Veteran has submitted an August 1996 letter from the Under Secretary for Benefits that advised him that regulations pertaining to service connection for herbicide exposure had been revised and such change may qualify certain Vietnam Era veterans for disability compensation.  In this regard, such letter notified the Veteran that prostate cancer and acute and subacute peripheral neuropathy were added to the list of diseases found to be presumed to be related to herbicide exposure, which already included chloracne or other acneform diseases; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; cancer of the lung, bronchus, larynx, or trachea; and soft-tissue sarcoma.  Such letter notified him that his name was on the Agent Orange Registry and, as such, he was identified as someone who might be eligible for service-connected compensation and healthcare services for a condition VA recognizes is the result of exposure to herbicides used in Vietnam.  The Veteran was urged to contact the nearest VA RO as soon as possible to file a claim.  However, the Board finds that such letter does not indicate that the Veteran had previously filed a claim for heart disease or another disease presumptively related to herbicide exposure.  Rather, such letter from the Under Secretary for Benefits merely notified him that he may be eligible for benefits and encouraged him to file a claim with the local RO.

Additionally, the Veteran submitted an undated Agent Orange Claim Form that directed that such be returned not later than October 1984 to an address in Smithtown, New York, as failure to return such after that date would prevent him from getting money from the settlement fund, and a Certificate of Enrollment in the Agent Orange Veteran Payment Program that indicates that, according to records on file with the United States District Court, Eastern District of New York, he had filed a timely preliminary claim to participate in the Agent Orange Product Liability Settlement Fund.  He also submitted a January 1995 letter he sent to the Agent Orange Computer Center in which he reported that VA had informed him that he should refile a claim prior to January 1995, and alleged that he had high blood pressure, gout, and feet problems, and his daughter developed a skin problem due to herbicide exposure.  Additionally, the Veteran submitted a November 1982 letter from the Chief of Administrative Medicine at the Columbia VA Medical Center (VAMC) in which the physician indicated that the Veteran's chart had been reviewed and none of the conditions found on his examination are considered to be the result of exposure to Agent Orange.  He also submitted return receipts indicating that he submitted documents to the Agent Orange Computer Center in Smithtown, New York, in 1984 and January 1995 and the Chief of Administrative Medicine at the Columbia VAMC in January 1995.  

However, such documents fail to demonstrate that the Veteran had previously filed a claim for VA compensation benefits for heart disease or another disease presumptively related to herbicide exposure.  In this regard, the Agent Orange Computer Center in Smithtown, New York, is not a VA office.  Similarly, filing a claim in the United States District Court based on herbicide exposure is not a claim for VA benefits.  Rather, such documents pertain to a civil lawsuit against the manufacturers of Agent Orange who had created a fund for Vietnam War veterans and their families who contend that the herbicide harmed them, rather than a claim for VA compensation benefits.

Furthermore, as relevant to the Chief of Administrative Medicine's communication, such merely constitutes a communication from a medical professional advising the Veteran of his current health status.  To the extent that such suggests that the Veteran had previously inquired at the VAMC regarding whether he had any diseases related to his in-service herbicide exposure, such is likewise not a claim for VA benefits.  Rather, such must be filed at the local RO rather than the VAMC. Furthermore, such must indicate an intent to apply for benefits.  See 38 C.F.R. 
§ 3.155(a); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

Therefore, the Board finds that the February 27, 2002, claim for service connection for PTSD was the Veteran's first claim for compensation benefits.  In reaching this determination, the Board notes that the Veteran had filed for educational benefits in the 1970's; however, such benefits are separate and distinct from compensation benefits.  Therefore, as the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

In the instant case, the AOJ has assigned an effective date of February 27, 2002, which is the date VA received the Veteran's earliest claim for compensation benefits with evidence demonstrating a diagnosis of ischemic heart disease, i.e., coronary artery disease.  While the evidence demonstrates that the Veteran had ischemic heart disease, diagnosed as a myocardial infarction, as early as March 1998, the law is clear that the assigned effective date will be the later of the date such claim was received by VA, i.e., February 27, 2002, or the date the disability arose, i.e., March 1998.  As February 27, 2002 is the later date, it is the proper effective date for the award of service connection for coronary artery disease.  38 C.F.R. § 3.816(c)(2).  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to February 27, 2002.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to February 27, 2002, for the award of service connection for coronary artery disease is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record reveals that there are potentially outstanding treatment records relevant to the Veteran's coronary artery disease.  In this regard, as indicated previously, the Board will be examining the propriety of the assigned ratings stemming from the February 27, 2002, effective date of service connection through July 21, 2010, the date the Veteran was awarded a 100 percent schedular rating for his coronary artery disease and, thus, any records pertaining to such disease dated during such time period are relevant to the claim.  

In this regard, the record reflects that, in the early 2000's, the Veteran received treatment from a family physician, Dr. Riley, and a cardiac physician, Dr. Bauknight.  While Dr. Riley submitted a statement in August 2002 indicating that the Veteran had atherosclerotic coronary artery disease, no records from either physician are on file.  Similarly, treatment records dated later in the 2000's reflect cardiac treatment from private physicians, Dr. Kim and Dr. Villareal.  While some records from Dr. Villareal through the Self Regional Hospital are of record, they reference ejection fractions in November 2007, November 2009, and January 2010; however, records pertaining to such findings are not of record.  Moreover, in November 2012, the Veteran submitted a list of records considered by SSA in their decision, which includes records not in the claims file.  As indicated previously, the Veteran's SSA records have been destroyed, so VA is unable to obtain the records through such facility.  Therefore, a remand is necessary in order to obtain any outstanding records referable to the Veteran's coronary artery disease.

The Board further finds that a retrospective opinion that provides a full description of the nature and severity of the Veteran's service-connected coronary artery disease, as well as the impact such has on his ordinary activities, to include his employability, for the time period from February 27, 2002, to July 21, 2010, should be obtained.  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Finally, the Board notes that, while the AOJ has considered whether a 100 percent rating for coronary artery disease is warranted prior to July 21, 2010, it does not appear that entitlement to a TDIU, an alternative way to achieve a 100 percent rating for a service-connected disability based on unemployability, has been considered.  In this regard, the Board notes that the Veteran has been in receipt of a 100 percent rating for PTSD since February 27, 2002.  Additionally, based on other disabilities, to include the Veteran's coronary artery disease, diabetes mellitus, and diabetic complications, he has also been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) as of January 29, 2008.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  Therefore, the issue of entitlement to a TDIU based on disability other than PTSD is still a viable avenue of receiving a higher initial rating for coronary artery disease.  

Moreover, the evidence of record suggests that coronary artery disease impacted the Veteran's employability since the effective date of service connection, i.e., February 2002.  In this regard, the record reflects that the Veteran last worked in August 2001 for Fuji Photo Film when he had to resign for health reasons.  In an April 2002 VA PTSD examination, the examiner noted that the Veteran last worked in August 2001 at which time he had to undergo 5-vessel coronary artery bypass graft surgery.  The Veteran reported that he was told that, in spite of the surgery, his cardiac condition was such that he should not return to work.  Furthermore, at his June 2014 Board hearing, the Veteran testified that his heart disease rendered him unemployable and thus necessitated his retirement from Fuji Photo Film and the filing for SSA disability benefits.  Therefore, in the readjudication of the Veteran's initial rating claim, the AOJ should consider whether higher initial ratings for the Veteran's coronary artery disease are warranted on the basis of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected coronary artery disease from February 27, 2002, to July 21, 2010.  For private treatment providers, the Veteran should be specifically requested to provide authorization forms for Drs. Riley, Bauknight, Kim, and Villareal as well as any providers noted on the SSA list of exhibits he submitted in November 2012. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, forward the record to an appropriate medical professional so as to determine the nature and severity of the Veteran's service-connected coronary artery disease, as well as the impact such has on his ordinary activities, to include his employability, for the time period from February 27, 2002, to July 21, 2010. The record contents must be made available for review.  

After reviewing the record, the examiner should offer an opinion on the following inquiries:

For the period from February 27, 2002, to February 6, 2003, please indicate whether the Veteran's coronary artery disease resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(A) a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or,

(B)  more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or,

(C)  chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent?

For the period from February 7, 2003, to July 20, 2010, please indicate whether the Veteran's coronary artery disease resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(A)  more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or,

(B)  chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent?

For the period from February 27, 2002, to July 21, 2010:

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's coronary artery disease on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Such an opinion should be offered without regard to the impact that the Veteran's PTSD has on his employability during such time period.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  The AOJ should also take into consideration and discuss if any at point since February 27, 2002, if entitlement to a TDIU due to coronary artery disease is warranted.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


